EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Claims
Claims 9-11 and 13 are allowed.
Reasons for Allowance
Applicant’s arguments filed 02 August 2021 regarding Redmond; Russell J. et al. (US 4500311 A) and Romkee; D. Scott (US 5603730 A) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Redmond, the closest art of record, lacks a suture tied about the anchor drain and configured to be tied to the skin of a patient. 

Also of record, Romkee was cited as teaching a connection lug (col. 2, lines 7-20, tapered end segments 40, 42). However, Romkee lacks a raised portion at the end of the connection lug that is insertable within at lumen of a surgical drain. Instead, Romkee shows that other elements are inserted through the tapered end segments 40, 42 (Fig. 1, lead 14 passes through the lumen of suture sleeve 24). Romkee does not teach or suggest that the suture sleeve 24 is capable of resisting collapse when collapsed about its outer surface, and instead calls for soft materials such as elastomeric polyurethane (col. 2, lines 61-65).


Bizup; Raymond (US 20080319398 A1) discloses a connection lug (¶ [0019], Port 50 and its stem 56); and an element that compresses a drain tube (¶ [0020], locking component 100). However, the locking component 100 is not a suture capable of being tied to a patient’s skin, and instead is formed of a substantially inflexible material (¶ [0022], Optionally, locking component 100 may have a marker band 116, which optionally may be barium-filled plastic or may be metal, and thereby be radiopaque to appear on imaging apparatus as a lock location indicator after catheter and port implantation). 
Bizup; Raymond et al. (US 20080319421 A1) discloses a locking clamp for a venous access port assembly (¶ [0026] Locking component 100 … Between a lower part 102 and an upper part 104 is defined a channel 108 through which a catheter will extend, as depicted in FIG. 7). However, the clamp does not include a suture, and is instead a rigid component configured to assemble with a latch mechanism (¶ [0027], upper part 104 includes a pair of latch arms 112). 

Moore; Simon Garry (US 20120274064 A1), Kidman; Beau et al. (US 20080012299 A1) and Fogarty; Terence M. et al. (US 6003906 A) each discloses a clamp or reinforcing band for a tapered hose connector. However, none of these references describes a suture, and instead rely on specially designed cylindrical clamps or semi-rigid holding devices. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781